           Case 5:20-cv-01237-HNJ Document 1 Filed 08/24/20 Page 1 of 10                     FILED
                                                                                    2020 Aug-24 AM 10:55
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

ZACKORY DOCKERY,                             )
                                             )
        Plaintiff,                           )
                                             )
v.                                           )       Case No.: __________________
                                             )
MICHAEL WHITTLE and                          )
MORGAN COUNTY, ALABAMA,                      )
                                             )
        Defendants.                          )

                                    COMPLAINT

      COMES NOW ZACKORY DOCKERY, Plaintiff in the above-styled civil

action, by and through his undersigned counsel of record, and alleges the following

facts, asserts the following causes of action and seeks to recover the following damages

against Defendants MICHAEL WHITTLE and MORGAN COUNTY, ALABAMA,

stating as follows:

                            Parties, Jurisdiction & Venue

      1.     All paragraphs, allegations, counts, and prayers for relief herein are to be

incorporated in and read together with all others.

      2.     Plaintiff ZACKORY DOCKERY is an adult resident citizen of Morgan

County, Alabama.

      3.     Defendant MORGAN COUNTY, ALABAMA is an Alabama public

corporation that organized the Morgan County Sheriff’s Department and authorized
           Case 5:20-cv-01237-HNJ Document 1 Filed 08/24/20 Page 2 of 10




its policies, procedures, customs and practices that govern the duties and actions of

the Sheriff and the Sheriff’s deputies.          Defendant MORGAN COUNTY,

ALABAMA can be served by and through the Morgan County Commission, 302

Lee Street Northeast, Decatur, Alabama 35601. The Plaintiff served a verified

notice of claim with the Morgan County Commission on January 22, 2019.

      4.     Defendant MICHAEL WHITTLE is an adult resident citizen of Morgan

County, Alabama, who was working in the line and scope of his employment as a

Morgan County Sheriff’s Deputy, by and through the Morgan County Sheriff’s

Department, on September 5, 2018. Defendant MICHAEL WHITTLE can be served

at his residence at 4215 Marsha Avenue, Decatur, Alabama 35603. All of Defendant

MICHAEL WHITTLE’s actions set forth in this Complaint were performed within

the course and scope of his employment with Defendant MORGAN COUNTY.

Defendant MICHAEL WHITTLE is sued in his individual capacity only, and not in

his official capacity.

      5.     This Court has subject matter jurisdiction of this lawsuit pursuant to 28

U.S.C. §1331 because the Plaintiff alleges violations of the United States

Constitution and 42 U.S.C. §1983. This Court has supplemental federal jurisdiction

over Count 2, which asserts claims under Alabama law, pursuant to 28 U.S.C.

§1367(a).
            Case 5:20-cv-01237-HNJ Document 1 Filed 08/24/20 Page 3 of 10




       6.     Venue is proper in this division and district under 28 U.S.C. §1391(b)(2)

because a substantial part of the events or omissions giving rise to the claim occurred

in this district and division. Venue is also proper in this district and division pursuant

to 28 U.S.C. §1391(b)(1) and (c)(2) because Defendants MORGAN COUNTY,

ALABAMA and MICHAEL WHITTLE reside in this district and division under the

meaning of this statute.

                                  Statement of Facts

       7.     The Plaintiff adopts and incorporates Paragraphs One (1) through Six (6)

as if fully set out herein.

       8.     This is a case in which Defendant MICHAEL WHITTLE, a Sheriff’s

Deputy and firearms instructor employed by the Morgan County Sheriff’s

Department, elected to shoot Plaintiff ZACKORY DOCKERY, also employed by

the Sheriff’s Department, in the face at close range with a 40mm grenade launcher.

       9.     The subject grenade launcher is designed to fire a 40mm “less-lethal”

foam projectile and is to be utilized at ranges of 30 – 60 meters for the purpose of

crowd control. It is designed to be used for torso strikes at that range only. It is not

designed to be intentionally discharged at anyone’s face, and certainly not at close

range. Although the subject grenade launcher is designed for “less-lethal” force,

Sheriff’s deputies were educated that it was still capable of lethal force even at its

intended range.
        Case 5:20-cv-01237-HNJ Document 1 Filed 08/24/20 Page 4 of 10




      10. Defendant MICHAEL WHITTLE was fully aware of the characteristics

and uses of the subject grenade launcher at the time of the incident forming the basis

of this lawsuit. In other words, when Defendant MICHAEL WHITTLE picked up

the grenade launcher and fired it intentionally at Plaintiff ZACKORY DOCKERY,

he was aware that it could maim or kill even at 30-60 meters. Defendant MICHAEL

WHITTLE fired the subject grenade launcher at Plaintiff ZACKORY DOCKERY

at close range in the Sheriff’s office after first taunting the Plaintiff and asking him

“how much he would take” to be shot with the grenade launcher. Even after Plaintiff

ZACKORY DOCKERY declined to consent to being shot with the grenade

launcher, Defendant MICHAEL WHITTLE elected to shoot him anyway.

      11. Upon information and belief, Defendant MORGAN COUNTY,

ALABAMA had written policies and procedures in place at the time of the incident

forming the basis of this lawsuit that prohibited the kind of conduct in which

Defendant MICHAEL WHITTLE chose to engage at the time of the shooting

incident. The Plaintiff alleges that Defendant MORGAN COUNTY, ALABAMA’s

lax enforcement of its own policies and procedures and its culture of tolerance of

mishandling of weapons such as 40mm grenade launchers contributed to cause the

incident forming the basis of this lawsuit.
        Case 5:20-cv-01237-HNJ Document 1 Filed 08/24/20 Page 5 of 10




      12. Defendant MICHAEL WHITTLE, as a Sheriff’s deputy, is entitled to

handle, deploy and fire potentially-lethal weaponry not available to the general

public under the color of law.

      13. As a result of the Defendants’ intentional, willful, malicious and/or

illegal acts, Plaintiff ZACKORY DOCKERY was proximately caused to suffer

significant injuries and damages, including, but not limited to, a large facial

laceration and broken jaw, and had to have his mouth wired shut for approximately

four (4) weeks following this incident. Plaintiff ZACKORY DOCKERY further

suffered significant physical pain and suffering and mental anguish, permanent

injury, permanent disfigurement, loss of earnings and loss of earning capacity as a

proximate result of the Defendants’ conduct.

                                     Count One

 Excessive, Misapplied and Unskillful Use of Force in Violation of 42 U.S.C. §
                                    1983

      14.   The Plaintiff adopts and incorporates Paragraphs One (1) through

Twelve (12) as if fully set out herein.

      15. This cause of action is brought against Defendants MICHAEL

WHITTLE and MORGAN COUNTY, ALABAMA pursuant to 42 U.S.C. §1983,

42 U.S.C. §1988 and the Fourth Amendment to the United States Constitution.

      16. At the time of the incident forming the basis of this lawsuit, Defendant

MICHAEL WHITTLE handled a potentially-lethal weapon, specifically a 40 mm
        Case 5:20-cv-01237-HNJ Document 1 Filed 08/24/20 Page 6 of 10




grenade launcher, and announced his intent to fire the weapon at Plaintiff

ZACKORY DOCKERY, a co-worker Sheriff’s deputy who posed absolutely no

threat to Defendant MICHAEL WHITTLE and who did not consent to have the

weapon fired at him.

      17. Defendant MICHAEL WHITTLE’s use of such weaponry must be

consistent with statutes, ordinances, regulations and customs uniquely applicable to

him as a law enforcement officer.        While Defendant MICHAEL WHITTLE

possesses the legal right to brandish and even use such weaponry, his right to use

such weaponry against citizens, even fellow officers, is not absolute.

      18. Defendant MICHAEL WHITTLE’s use of force must be consistent with

other individuals’ right to be secure against an unreasonable application of

potentially-lethal force with no rational law enforcement or training purpose and

without the consent of the subject of such force.

      19. Defendant MICHAEL WHITTLE, acting under color of law, deprived

Plaintiff ZACKORY DOCKERY of his Fourth Amendment right to be free from

excessive, unreasonable, misapplied and unskillful use of force from a law

enforcement officer with no law enforcement purpose whatsoever.

      20. Defendant MICHAEL WHITTLE subjected Plaintiff ZACKORY

DOCKERY to excessive, unreasonable, misapplied and unskillful force when he

shot the Plaintiff in the face with a 40 mm grenade launcher. Plaintiff ZACKORY
        Case 5:20-cv-01237-HNJ Document 1 Filed 08/24/20 Page 7 of 10




DOCKERY posed no threat to Defendant MICHAEL WHITTLE at the time of this

act, and no reasonably prudent officer would have acted as the Defendant acted.

      21. Defendant MICHAEL WHITTLE’s unconstitutional and excessive act

of force against the Plaintiff was done with both reckless indifference and a callous

disregard of the Plaintiff’s Fourth Amendment rights.

      22. As a proximate consequence of Defendant MICHAEL WHITTLE’s

excessive, unreasonable, misapplied and unskillful use of force, Plaintiff

ZACKORY DOCKERY was caused to suffer injuries and damages described more

fully in Paragraph Thirteen (13), above.

      23. Moreover, Defendant MICHAEL WHITTLE’s use of excessive force

was caused, in part, by the unconstitutional and deliberately indifferent customs and

practices of Defendant MORGAN COUNTY, ALABAMA, in creating and allowing

a permissive atmosphere and culture of tolerance around the handling and use of

weaponry that proximately led to Defendant MICHAEL WHITTLE’s judgment that

he could threaten a fellow officer with a weapon such as a 40 mm grenade launcher

without any rational law enforcement purpose, and then fire that grenade launcher

without consequence. The Plaintiff asserts that Defendant MORGAN COUNTY,

ALABAMA both encouraged and tolerated such conduct and ratified Defendant

MICHAEL WHITTLE’s unconstitutional conduct as outlined above.
        Case 5:20-cv-01237-HNJ Document 1 Filed 08/24/20 Page 8 of 10




      WHEREFORE,             PREMISES    CONSIDERED,         Plaintiff   ZACKORY

DOCKERY respectfully requests that this Honorable Court enter judgment against

Defendants MICHAEL WHITTLE and MORGAN COUNTY, ALABAMA,

awarding compensatory damages including, but not limited to, medical expenses,

physical pain and suffering, mental anguish, permanent injury and disfigurement,

loss of earnings and loss of earning capacity, as well as punitive damages to prevent

and deter such conduct in the future. The Plaintiff further requests that the Court

award attorney’s fees, court costs and interest as allowed by law and all other relief

deemed appropriate by the Court.

                                     Count Two

                            Common Law Assault & Battery

      24. The Plaintiff adopts and incorporates Paragraphs One (1) through

Twenty-Three (23) as if fully set out herein.

      25. On September 5, 2018, Defendant MICHAEL WHITTLE committed an

assault and battery against Plaintiff ZACKORY DOCKERY when he announced his

intention to fire a 40 mm grenade launcher loaded with a “less lethal” projectile at

the Plaintiff and then fired the 40 mm grenade launcher, striking the Plaintiff in the

face with the projectile.
        Case 5:20-cv-01237-HNJ Document 1 Filed 08/24/20 Page 9 of 10




      26. As a proximate consequence of Defendant MICHAEL WHITTLE’s

conduct, Plaintiff ZACKORY DOCKERY was caused to suffer the injuries and

damages described more fully in Paragraph Thirteen (13), above.

      27. Defendant MICHAEL WHITTLE’s conduct was intentional, willful,

malicious, illegal, in bad faith and beyond his authority as a law enforcement officer.

Accordingly, Defendant MICHAEL WHITTLE is not protected by immunity for his

conduct that caused injury to Plaintiff ZACKORY DOCKERY.

      WHEREFORE,          PREMISES        CONSIDERED,         Plaintiff   ZACKORY

DOCKERY respectfully requests that this Honorable Court enter judgment against

Defendants MICHAEL WHITTLE and MORGAN COUNTY, ALABAMA,

awarding compensatory damages including, but not limited to, medical expenses,

physical pain and suffering, mental anguish, permanent injury and disfigurement,

loss of earnings and loss of earning capacity, as well as punitive damages to prevent

and deter such conduct in the future. The Plaintiff further requests that the Court

award attorney’s fees, court costs and interest as allowed by law and all other relief

deemed appropriate by the Court.



                                            /s/ Andrew J. Moak
                                            Andrew J. Moak
                                            State Bar No.: ASB-3266-N66M
                                            SHUNNARAH INJURY LAWYERS
                                            2900 1st Avenue South
                                            Birmingham, Alabama 35233
Case 5:20-cv-01237-HNJ Document 1 Filed 08/24/20 Page 10 of 10




                               P 205.983.8163
                               F 205.278.6911
                               amoak@asilpc.com
                               Attorney for the Plaintiff
